DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Claims 1-15, 29-30 and 34 have been canceled, claim 40 is newly added, claims 18-24 and 31-32 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 16-17, 25-26, 31 and 35-40 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 16-17, 25-26, 31 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment introduced a new limitation directed to the reconstituted membranous structures from all membranes of said mesenchymal stem cells. The scope of the “all membranes” of the mesenchymal stem cells would include any membranes present in the cells including not only plasma membrane but also membranes of intracellular organelles such as lysosomes, endosomes, intracellular vesicles, etc. The instant specification discloses that the term “membranous particles” refers to plasma membrane fragments that are generated upon lysis of cells (para. 30 of PGPub). There is no support in the specification of the originally filed application for the broader scope of “all membranes of the mesenchymal stem cells”. Thus, the instant amendment introduces new matter to the instant application. 
 In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ  - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	Since the instant specification defined the membranous particles being limited to the plasma membrane as discussed above, the term “all membranes” is interpreted as “all plasma membranes” of the cells.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 25, 31, 34, 37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2013, ACSNANO) in view of De La Rosa et al. (US 2017/0121685; filed 11/2/2015) 
	Jang et al. teach exosome-mimetic nanovesicles prepared by subjecting cells to serial extrusion through filters with diminishing pore sizes after the cells had been loaded with chemotherapeutic agents, followed by ultracentrifugation at 100,000xg nd col. last para.; Fig. 1). Jang et al. teach that the resulting exosome-mimetic nanovesicles are with the peak diameter of 120-130 nm similar to exosomes (p.7701, 1st col., 1st full para.; Fig. 2A).
	Regarding the limitation directed to “isolated”, Jang et al. teach that the nanovesicles of Jang et al. are obtained from the interface of iodixanol layers after density gradient ultracentrifugation, and thus, the NVs are considered isolated (p.7707, Methods: Preparation of Nanovesicles (NV) and Chemotherapeutics-Loaded NV).
	Regarding the limitation directed to “reconstituted membranous structures”, this limitation does not provide any particular structure to the claimed product. Since Jang et al. teach extrusion technique using filters and thus breaking the plasma membrane into smaller pieces and forming nanovesicles, this process is considered to meet “reconstituted” membranous structures as claimed. 
	Jang et al. do not teach the exosome-mimetic nanovesicles are from mesenchymal stem cells.
	However, it would have been obvious to a person skilled in the art to use MSCs to prepare exosome-mimetic nanovesicles by using the method of Jang et al. A person of ordinary skill in the art would have motivated to prepare exosome-mimetic nanovesicles from MSCs because it is known in the art that exosomes with immunomodulatory properties are secreted from adipose tissue derived MSCs according to De La Rosa et al. (see entire document; para. [0008]). Based on the difficulty in purification of naturally forming exosomes and their low quantity as taught by Jang et al. (see Abstract), one skilled in the art would recognize that exosomes from MSCs have the same limitations, and it is reasonable to try to prepare exosome-mimetic 
	Regarding the particles being immunomodulatory, by preparing exosome-mimetic nanovesicles using MSCs, the resulting exosome-mimetic nanovesicles would inherently immunomodulatory because the nanovesicles of Jang et al. are prepared by the same process steps using mechanical lysis (serial extrusion through filters), the resulting MSC-derived nanovesicles of Jang et al. in view of De La Rosa et al. would have the same properties as the claimed product.
	Regarding claim 25 directed to the pharmaceutically acceptable excipient, De La Rosa et al. teach the use of pharmaceutically acceptable excipients (para. [0107]). Thus, it would have been obvious to use a pharmaceutically acceptable excipient in the composition of the MSC-derived exosome-mimetic nanovesicles taught by Jang et al. in view of De La Rosa et al. with a reasonable expectation of success.
Regarding claims 31 and 34 directed to the property of the immunomodulatory particles, Jang et al. in view of De La Rosa et al. do not teach the limitation. However, it is the Examiner’s position that the MSC-derived exosome-mimetic nanovesicles would have the identical property as the claimed product since the preparation of the MSC-derived exosome-mimetic nanovesicles taught by Jang et al. in view of De La Rosa et al. is substantially similar, if not identical, to the claimed product, and thus, the properties of the MSC-derived exosome-mimetic nanovesicles would inherently the same as the claimed product.
12 per mL having an ATPase activity of more than 100 units per liter, Jang et al. in view of De La Rosa et al. do not teach the limitation. However, this limitation is directed to the property of the claimed particles reconstituted from the lyzed plasma membrane of MSCs rather than the structure of the claimed product. Since the MSC-derived exosome-mimetic nanovesicles of Jang et al. in view of De La Rosa et al. would be prepared by extrusion of MSCs, the MSC-derived exosome-mimetic nanovesicles of Jang et al. in view of De La Rosa et al. are substantially similar, if not identical, to the claimed particles, and thus, the properties of the nanovesicles are expected the same as the claimed particles.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 17, 26 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of De La Rosa et al. as applied to claims 16, 25, 31, 34, 37 and 39-40 above, and further in view of Bascones-Martinez et al. (2014, Med. Oral Patol. Oral Bucal.)
Regarding the immunosuppressive compounds in the immunomodulatory particles (claims 26 and 35), Jang et al. in view of De La Rosa et al. do not teach the limitation. However, since Jang et al. teach the loading of chemotherapeutic drug into the exosome-mimetic nanovesicles for the intended purpose of tumor therapy, one skilled in the art would load immunosuppressive drugs in the place of chemotherapeutic drug into the MSC-derived exosome-mimetic nanovesicles for the purpose of 
Regarding the immunosuppressive compounds such as steroids (claims 17 and 36), De La Rosa et al. teach that MSC-derived exosomes are used in conjunction with an additional therapeutic agent including corticosteroids (para. [0123]). Thus, it would have been obvious to a person skilled in the art to load corticosteroids into the MSC-derived exosome-mimetic nanovesicles as taught by Jang et al. It is known in the art that corticosteroids such as glucocorticoids are utilized as an immunosuppressant in the art according to Bascones-Martinez et al. (see Table 2).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
	
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of De La Rosa et al. as applied to claims 16, 25, 31, 34, 37 and 39-40 above, and further in view of Kronsteiner et al. (2011, Stem Cells and Development)
Regarding claim 38 directed to the MSCs being treated with interferon gamma prior to their lysis, Jang et al. in view of De La Rosa et al. do not teach the limitation.
Kronsteiner et al. teach that interferon gamma enhances immunomodulatory effect of adipose tissue-derived MSCs (see entire document).
It would have been obvious to a person skilled in the art to use interferon gamma treated adipose-tissue derived MSCs for preparation of the MSC-derived exosome-mimetic nanovesicles as taught by Jang et al. in view of De La Rosa et al. because 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The instant claim rejection has been modified in order to address the new limitation and the new claim.
Applicant argued that the instant invention is directed to isolated immunomodulatory particles comprising reconstituted membranous structures derived from “all membranes” from the mesenchymal stem cells, and the technique used by Jang et al. (i.e. extrusion through filters) would not result in fragmentation of mitochondria, trafficking vesicles such as endosomes and exosomes, or other cytoplasmic vesicles such as lysosomes and peroxisomes, and thus, the nanovesicles of Jang will all be derived from the plasma membrane and will exclude small membranous structures different from the claimed invention.
The Examiner respectfully disagrees with the applicant’s conclusion. The instant specification defines the term “membranous particles”, which the Examiner believes to define what the claimed particles are. The definition given to the term “membranous particles” according to the instant specification is to refer to plasma membrane fragments that are generated upon lysis of cells (para. 30). This is inconsistent with the applicant’s argument that the claimed invention includes “all membrane” encompassing 
Since the extrusion technique taught by Jang et al. in view of De La Rosa et al. would prepare the nanovesicles from plasma membrane as acknowledged by applicant, it is the Examiner’s position that the combined teachings of Jang et al. in view De La Rosa et al. in further view of Bascones-Martinez et al. would render the claimed invention obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632